Name: Commission Implementing Regulation (EU) NoÃ 1225/2011 of 28Ã November 2011 for the purposes of Articles 42 to 52, 57 and 58 of Council Regulation (EC) NoÃ 1186/2009 setting up a Community system of reliefs from customs duty
 Type: Implementing Regulation
 Subject Matter: health;  trade;  mechanical engineering;  tariff policy
 Date Published: nan

 29.11.2011 EN Official Journal of the European Union L 314/20 COMMISSION IMPLEMENTING REGULATION (EU) No 1225/2011 of 28 November 2011 for the purposes of Articles 42 to 52, 57 and 58 of Council Regulation (EC) No 1186/2009 setting up a Community system of reliefs from customs duty (codification) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (1), Whereas: (1) Commission Regulation (EEC) No 2290/83 of 29 July 1983 laying down provisions for the implementation of Articles 50 to 59b, 63a and 63b of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE Article 1 This Regulation lays down provisions for the implementation of Articles 42 to 52, 57 and 58 of Regulation (EC) No 1186/2009. CHAPTER II GENERAL PROVISIONS SECTION 1 Obligations on the part of the establishment or organisation to which the goods are consigned Article 2 1. The admission free of import duties of educational, scientific and cultural materials referred to in Article 43, 44(1) and 45 of Regulation (EC) No 1186/2009, hereinafter referred to as goods, shall entail the following obligations on the part of the establishment or organisation to which the goods are consigned: (a) to dispatch the goods in question directly to the declared place of destination; (b) to account for them in its inventory; (c) to facilitate any verification which the competent authorities consider necessary in order to ensure that the conditions for granting admission free of import duties are satisfied, or remain satisfied. In addition, in the case of goods referred to in Articles 44(1) and 45 of Regulation (EC) No 1186/2009, it shall entail the obligation on the part of the establishment or organisation to which the goods are consigned to use those goods exclusively for non-commercial purposes within the meaning of point (b) of Article 46 of that Regulation. 2. Heads of establishments or organisations to which the goods are consigned, or their authorised representatives, shall furnish the competent authorities with a statement declaring that they are aware of the various obligations listed in paragraph 1 and including an undertaking to comply with them. The competent authorities may require that the statement referred to in the first subparagraph be produced for each import, or for several imports, or for all the imports to be carried out by the establishment or organisation to which the goods are consigned. SECTION 2 Provisions to be applied where the goods are lent, hired out or transferred Article 3 1. Where the first subparagraph of Article 48(2) of Regulation (EC) No 1186/2009 is applied, the establishment or organisation to which goods are lent, hired out or transferred shall, from the date of receipt of the goods, comply with the same obligations as those set out in Article 2 of this Regulation. 2. Where the establishment or organisation to which the goods are lent, hired out or transferred is situated in a Member State other than that in which the establishment that lent, hired out or transferred the goods is situated, upon the dispatch of such goods the competent customs office of the Member State of dispatch shall issue a T 5 control copy in accordance with the rules laid down in Articles 912a to 912g of Commission Regulation (EEC) No 2454/93 (4) in order to ensure that such goods are put to a use entitling them to continue to qualify for admission free of import duties. For this purpose, the T 5 control copy shall include, in box 104 under the heading other, one of the entries listed in Annex I. 3. Paragraphs 1 and 2 shall apply mutatis mutandis to the loan, hire or transfer of spare parts, components or specific accessories for scientific instruments or apparatus, and to tools for the maintenance, control, calibration or repair of scientific instruments or apparatus, which have been admitted free of import duties under Article 45 of Regulation (EC) No 1186/2009. CHAPTER III SPECIFIC PROVISIONS RELATING TO THE ADMISSION FREE OF IMPORT DUTIES OF EDUCATIONAL, SCIENTIFIC OR CULTURAL MATERIALS IN ACCORDANCE WITH ARTICLE 43 OF REGULATION (EC) No 1186/2009 Article 4 In order to obtain admission free of import duties of goods in accordance with Article 43 of Regulation (EC) No 1186/2009, the heads of the establishments or organisations to which the goods are consigned, or their authorised representatives, shall submit an application to the competent authority of the Member State in which the establishment or organisation is situated. Such application shall be accompanied by all information which the competent authority considers necessary for the purpose of determining whether the conditions laid down for granting admission free of import duties are fulfilled. CHAPTER IV SPECIFIC PROVISIONS RELATING TO THE ADMISSION FREE OF IMPORT DUTIES OF SCIENTIFIC INSTRUMENTS AND APPARATUS UNDER ARTICLES 44 AND 46 OF REGULATION (EC) No 1186/2009 Article 5 For the purposes of point (a) of Article 46 of Regulation (EC) No 1186/2009, the objective technical characteristics of a scientific instrument or apparatus shall be understood to mean those characteristics resulting from the construction of that instrument or apparatus or from adjustments to a standard instrument or apparatus which make it possible to obtain high-level performances above those normally required for industrial or commercial use. Where it is not possible to establish clearly on the basis of its objective technical characteristics whether an instrument or apparatus is to be regarded as a scientific instrument or apparatus, reference shall be made to the use of the instrument or apparatus for which admission free of import duties is requested. If this examination shows that the instrument or apparatus in question is used for scientific purposes, it shall be deemed to be of a scientific nature. Article 6 1. In order to obtain admission free of import duties of a scientific instrument or apparatus under Article 44(1) of Regulation (EC) No 1186/2009, the heads of the establishments or organisations to which the goods are consigned, or their authorised representatives, shall submit an application to the competent authority of the Member State in which the establishment or organisation is situated. 2. The application referred to in paragraph 1 shall contain the following information relating to the instrument or apparatus in question: (a) the precise trade description of the instrument or apparatus used by the manufacturer, its presumed Combined Nomenclature classification and the objective technical characteristics on the basis of which the instrument or apparatus is considered to be scientific; (b) the name or business name and address of the manufacturer and, if available, of the supplier; (c) the country of origin of the instrument or apparatus; (d) the place where the instrument or apparatus is to be used; (e) the precise use for which the instrument or apparatus is intended; (f) the price of the instrument or apparatus or its value for customs purposes; (g) the quantity of the instrument or apparatus in question. Documentary evidence providing all relevant information on the characteristics and technical specifications of the instrument or apparatus shall be furnished with the application. Article 7 The competent authority of the Member State in which is situated the establishment or organisation to which the goods are consigned shall take a direct decision on applications under Article 6 in all cases. Article 8 Authorisations for admission free of import duties shall be valid for a period of six months. The competent authorities may, however, set a longer period in the light of the particular circumstances of each case. CHAPTER V SPECIFIC PROVISIONS RELATING TO THE ADMISSION FREE OF IMPORT DUTIES OF SPARE PARTS, COMPONENTS, SPECIFIC ACCESSORIES AND TOOLS UNDER ARTICLE 45 OF REGULATION (EC) No 1186/2009 Article 9 For the purpose of Article 45(a) of Regulation (EC) No 1186/2009 specific accessories means those articles specially designed for use with a specific scientific instrument or apparatus for the purpose of improving its performance and scope. Article 10 In order to obtain admission free of import duties under Article 45 of Regulation (EC) No 1186/2009, either of spare parts, components or specific accessories, or of tools, the heads of the establishments or organisations to which the goods are consigned, or their authorised representatives, shall submit an application to the competent authority of the Member State in which the establishment or organisation is situated. This application shall be accompanied by all data deemed necessary by the competent authority for the purpose of determining whether the conditions laid down in Article 45 of Regulation (EC) No 1186/2009 are fulfilled. Article 11 The competent authority of the Member State in which is situated the establishment or organisation to which the goods are consigned shall take a direct decision in respect of the application referred to in Article 10. Article 12 Article 8 shall apply mutatis mutandis to authorisations for admission free of import duties issued under Article 45 of Regulation (EC) No 1186/2009. CHAPTER VI SPECIFIC PROVISIONS RELATING TO THE ADMISSION FREE OF IMPORT DUTIES OF MEDICAL INSTRUMENTS OR APPARATUS UNDER ARTICLES 57 AND 58 OF REGULATION (EC) No 1186/2009 Article 13 1. In order to obtain admission free of import duties of instruments or apparatus under Articles 57 and 58 of Regulation (EC) No 1186/2009, the heads of the establishments or organisations to which the goods are consigned, or their authorised representatives shall submit an application to the competent authority of the Member State in which the establishment or organisation is situated. 2. The application referred to in paragraph 1 shall contain the following information relating to the instrument or apparatus in question: (a) the precise trade description of the instrument or apparatus used by the manufacturer, and its presumed classification in the Combined Nomenclature; (b) the name or business name and address of the manufacturer and, if available, of the supplier; (c) the country of origin of the instrument or apparatus; (d) the place where the instrument or apparatus is to be used; (e) the use to which the instrument or apparatus is to be put. 3. In the case of a gift, the application shall also include: (a) the name or business name and address of the donor; (b) a declaration by the applicant to the effect that: (i) the donation of the instrument or apparatus in question does not conceal any commercial intent on the part of the donor; (ii) the donor is in no way associated with the manufacturer of the instruments or apparatus whose admission free of import duties is requested. Article 14 The competent authority of the Member State in which is situated the establishment or organisation to which the goods are consigned shall take a direct decision on applications in all cases. Article 15 Articles 13 and 14 shall apply mutatis mutandis to spare parts, components, specific accessories and tools to be used for the maintenance, checking, calibration or repair of instruments or apparatus admitted free of import duties pursuant to Article 57(2)(a) and (b) of Regulation (EC) No 1186/2009. Article 16 Article 8 shall apply mutatis mutandis. CHAPTER VII COMMUNICATION OF INFORMATION TO THE COMMISSION AND THE MEMBER STATES Article 17 1. Each Member State shall send the Commission a list of the instruments, apparatus, spare parts, components, accessories and tools of which the price or the value for customs purposes exceeds EUR 5 000 and in respect of which it has authorised or refused admission free of import duties under Articles 7, 11 or 14. The list shall give the precise trade description of the goods referred to in the first subparagraph and the eight-figure Combined Nomenclature code. It shall also include the name of the manufacturer or manufacturers, the country or countries of origin and the price or customs value of the goods concerned. 2. The lists referred to in paragraph 1 shall be sent during the first and third quarters of each year and shall contain particulars of those goods whose admission free of import duties has been authorised or refused during the preceding six months. 3. The Commission shall forward these lists to the other Member States. Article 18 In order to ensure the uniform application of Union provisions, the lists referred to in Article 17 shall be examined periodically by the Customs Code Committee. CHAPTER VIII SPECIFIC PROVISIONS RELATING TO THE ADMISSION FREE OF IMPORT DUTIES OF EQUIPMENT UNDER ARTICLES 51 AND 52 OF REGULATION (EC) No 1186/2009 Article 19 1. In order to obtain admission free of import duties of equipment under Articles 51 and 52 of Regulation (EC) No 1186/2009, the heads of the scientific research establishments or organisations based outside the Union or their authorised representatives shall submit an application to the competent authority of the Member State in which the scientific research establishment or organisation based in the Union is situated. 2. The application referred to in paragraph 1 shall contain the following information: (a) a copy of the scientific cooperation agreement between research establishments situated in the Union and in third countries; (b) the precise trade description of the equipment as well as the quantity and value thereof and, where appropriate, its presumed classification in the Combined Nomenclature; (c) the country of origin and of consignment of the equipment; (d) the place where the equipment is to be used; (e) the use for which the equipment is intended and the duration of its use. Article 20 1. Where the competent authority of a Member State in which the establishment or organisation based in the Union is situated receives an application for the admission free of import duties of equipment as defined by Article 51 of Regulation (EC) No 1186/2009, the application and related information shall be sent to the Commission so that it can be examined within the Customs Code Committee before a decision is taken by the said competent authority. For the purposes of this examination, additional information shall be sent to the Commission on request. 2. The competent authority referred to in paragraph 1 shall inform the Commission of the decision it has taken concerning admission free of import duties. Article 21 Article 8 shall apply mutatis mutandis. CHAPTER IX FINAL PROVISIONS Article 22 Regulation (EEC) No 2290/83 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 23 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 324, 10.12.2009, p. 23. (2) OJ L 220, 11.8.1983, p. 20. (3) See Annex II. (4) OJ L 253, 11.10.1993, p. 1. ANNEX I Entries referred to in Article 3(2)  Ã ¡Ã Ã ¾Ã ºÃ ¸ Ã ½Ã ° Ã ®Ã Ã Ã ¡Ã Ã : Ã ¿ÃÃ ¾Ã ´Ã Ã »Ã ¶Ã °Ã ²Ã °Ã ½Ã µÃ Ã ¾ Ã ½Ã ° Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¸Ã Ã µ Ã ¾Ã Ã ²Ã ¾Ã ±Ã ¾Ã ¶Ã ´Ã °Ã ²Ã °Ã ½Ã ¸Ã  Ã ¿Ã ¾Ã ´Ã »Ã µÃ ¶Ã ¸ Ã ½Ã ° Ã Ã ¿Ã °Ã ·Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã »Ã µÃ ½ 48, Ã ¿Ã °ÃÃ °Ã ³ÃÃ °Ã  2, Ã ¿Ã ÃÃ ²Ã ° Ã °Ã »Ã ¸Ã ½Ã µÃ  Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1186/2009;  Objeto UNESCO: se mantiene la franquicia subordinada al respeto del artÃ ­culo 48, apartado 2, primer pÃ ¡rrafo, del Reglamento (CE) n. 1186/2009;  ZboÃ ¾Ã ­ UNESCO: zachovÃ ¡nÃ ­ osvobozenÃ ­ za pÃ edpokladu splnÃ nÃ ­ podmÃ ­nek Ã l. 48 odst. 2 prvnÃ ­ho pododstavce naÃ Ã ­zenÃ ­ (ES) Ã . 1186/2009;  UNESCO-varer: Fortsat fritagelse betinget af overholdelse af artikel 48, stk. 2, fÃ ¸rste afsnit, i forordning (EF) nr. 1186/2009;  UNESCO-Gegenstand: WeitergewÃ ¤hrung der Zollbefreiung abhÃ ¤ngig von der Voraussetzung des Artikels 48 Absatz 2 erster Unterabsatz der Verordnung (EG) Nr. 1186/2009;  UNESCO kaup: impordimaksudest vabastamise jÃ ¤tkamine, tingimusel et tÃ ¤idetakse mÃ ¤Ã ¤ruse (EÃ ) nr 1186/2009 artikli 48 lÃ µike 2 esimest lÃ µiku;  Ã Ã ½Ã Ã ¹Ã ºÃ µÃ ¯Ã ¼Ã µÃ ½Ã ¿ UNESCO: Ã Ã ¹Ã ±Ã Ã ®Ã Ã ·Ã Ã · Ã Ã ·Ã  Ã ±Ã Ã ­Ã »Ã µÃ ¹Ã ±Ã  Ã µÃ ¾Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã · Ã ±ÃÃ  Ã Ã ·Ã ½ Ã Ã ®Ã Ã ·Ã Ã · Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 48 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 ÃÃ Ã Ã Ã ¿ Ã µÃ ´Ã ¬Ã Ã ¹Ã ¿ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1186/2009;  UNESCO goods: continuation of relief subject to compliance with the first subparagraph of Article 48(2) of Regulation (EC) No 1186/2009;  Objet UNESCO: maintien de la franchise subordonnÃ © au respect de l'article 48, paragraphe 2, premier alinÃ ©a, du rÃ ¨glement (CE) no 1186/2009;  Oggetto UNESCO: Ã ¨ mantenuta la franchigia a condizione che venga rispettato l'articolo 48, paragrafo 2, primo comma del regolamento (CE) n. 1186/2009;  UNESCO preces: atbrÃ «vojuma turpmÃ ka piemÃ roÃ ¡ana atkarÃ «ga no atbilstÃ «bas Regulas (EK) Nr. 1186/2009 48. panta 2. punkta pirmajai daÃ ¼ai;  UNESCO prekÃ s: atleidimo nuo muitÃ ³ taikymo pratÃsimas laikantis Reglamento (EB) Nr. 1186/2009 48 straipsnio 2 dalies pirmosios pastraipos nuostatÃ ³;  UNESCO-Ã ¡ruk: a vÃ ¡mmentessÃ ©g fenntartÃ ¡sa az 1186/2009/EK rendelet 48. cikke (2) bekezdÃ ©sÃ ©nek elsÃ  albekezdÃ ©sÃ ©ben foglalt feltÃ ©telek teljesÃ ­tÃ ©se esetÃ ©n;  OÃ ¡Ã ¡etti tal-UNESCO: tkomplija ta' Ã §elsien mid-dazju suÃ ¡Ã ¡etta gÃ §al osservanza ta' l-ewwel subparagrafu ta' l-Artikolu 48(2) tar-Regolament (KE) Nru 1186/2009;  UNESCO-voorwerp: handhaving van de vrijstelling is afhankelijk van de nakoming van artikel 48, lid 2, eerste alinea, van Verordening (EG) nr. 1186/2009;  Towary UNESCO: kontynuacja zwolnienia z zastrzeÃ ¼eniem zachowania warunkÃ ³w okreÃ lonych w art. 48 ust. 2 akapit pierwszy rozporzÃ dzenia (WE) nr 1186/2009;  Objectos UNESCO: Ã © mantida a franquia desde que seja respeitado o n.o 2, primeiro parÃ ¡grafo do artigo 48.o do Regulamento (CE) n.o 1186/2009;  Articole UNESCO: menÃ inerea scutirii este condiÃ ionatÃ  de respectarea prevederilor articolului 48 alineatul (2) primul paragraf din Regulamentul (CE) Nr. 1186/2009;  Tovar UNESCO: naÃ alej oslobodenÃ ½, pokiaÃ ¾ spÃ ºÃ a podmienky ustanovenÃ © v Ã lÃ ¡nku 48 odseku 2 prvom pododseku nariadenia (ES) Ã . 1186/2009;  Blago UNESCO: ohranitev oprostitve v skladu s prvim pododstavkom Ã lena 48(2) Uredbe (ES) Ã ¡t. 1186/2009;  UNESCO-tavarat: tullittomuus jatkuu, edellyttÃ ¤en ettÃ ¤ asetuksen (EY) N:o 1186/2009 48 artiklan 2 kohdan ensimmÃ ¤isen alakohdan ehtoja noudatetaan;  UNESCO-varor: Fortsatt tullfrihet under fÃ ¶rutsÃ ¤ttning att villkoren i artikel 48.2 fÃ ¶rsta stycket i fÃ ¶rordning (EG) nr 1186/2009 uppfylls. ANNEX II Repealed Regulation with list of its successive amendments Commission Regulation (EEC) No 2290/83 (OJ L 220, 11.8.1983, p. 20) Commission Regulation (EEC) No 1745/85 (OJ L 167, 27.6.1985, p. 21) Point I.19 of Annex I to the 1985 Act of Accession (OJ L 302, 15.11.1985, p. 139) Commission Regulation (EEC) No 3399/85 (OJ L 322, 3.12.1985, p. 10) only Article 1 point 4 Commission Regulation (EEC) No 3893/88 (OJ L 346, 15.12.1988, p. 32) Commission Regulation (EEC) No 1843/89 (OJ L 180, 27.6.1989, p. 22) Commission Regulation (EEC) No 734/92 (OJ L 81, 26.3.1992, p. 15) Point XIII A.II.5 of Annex I to the 1994 Act of Accession (OJ C 241, 29.8.1994, p. 274) Point 19.B.2 of Annex II to the 2003 Act of Accession (OJ L 236, 23.9.2003, p. 772) Commission Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1) only point 11.B.2 of the Annex ANNEX III Correlation Table Regulation (EEC) No 2290/83 This Regulation Article 1 Article 1 Article 2(1), first subparagraph, introductory phrase Article 2(1), first subparagraph, introductory phrase Article 2(1), first subparagraph, first indent Article 2(1), first subparagraph, point (a) Article 2(1), first subparagraph, second indent Article 2(1), first subparagraph, point (b) Article 2(1), first subparagraph, third indent Article 2(1), first subparagraph, point (c) Article 2(1), second subparagraph Article 2(1), second subparagraph Article 2(2) Article 2(2) Article 3(1) Article 3(1) Article 3(2), first subparagraph Article 3(2), first subparagraph Article 3(2), second subparagraph, introductory phrase Article 3(2), second subparagraph Article 3(2), second subparagraph, list of entries Annex I Article 3(3) Article 3(3) Article 4 Article 4 Article 5 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8 Article 8 Article 12 Article 9 Article 13 Article 10 Article 14 Article 11 Article 15 Article 12 Article 15a Article 13 Article 15c Article 14 Article 15d Article 15 Article 15e Article 16 Article 16 Article 17 Article 18 Article 18 Article 18a Article 19 Article 18b Article 20 Article 18c Article 21 Article 19   Article 22 Article 20 Article 23  Annex II  Annex III